Order entered April 9, 2014




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00018-CV

                                 GRACE L. LANE, Appellant

                                                V.

                                  JIMMY D. LANE, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-56203-2013

                                               ORDER
       We GRANT appellant’s April 4, 2014 motion for an extension of time to file a brief.

Appellant shall file her brief on or before MAY 9, 2014. We caution appellant that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.

       We remind appellant that she must serve appellee with a copy of all documents she files

with this Court. See TEX. R. APP. P. 9.5(a).

                                                        /s/   ADA BROWN
                                                              JUSTICE